DETAILED ACTION
This is a first action on the merits, in response to the claims received 7/27/2020. Claims 1-21 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 7/27/2020 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8,11,14-17,20,21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wing, (USNO.2005/0224712).
 	As for claim 2, Wing discloses and shows in Fig. 3, 5 a device comprising: a housing comprising a processor disposed within the housing; a light source (ref’s light illuminator) situated in the housing and communicatively coupled to the processor; and an image capture device situated in the housing and communicatively coupled to the processor, wherein the light source and the image capture device are arranged to enable the capture of an image of a three-dimensional space within a generally hemispherical field of view (par.[0021-0025])
As for claim 3, Wing discloses and shows in Fig. 3, 5 discloses light source comprises a light source selected from the group consisting of a polarized light source, unpolarized light source, laser diode, and infrared (IR) source.
As for claim 4, Wing discloses and shows in Fig. 3, 5 discloses the image capture device comprises a capture device selected from the group consisting of depth cameras and photosensors (par.[0018-0019])
 	As for claim 5, Wing discloses and shows in Fig. 3, 5 light source is situated in a first aperture on the housing and the image capture device is situated in a second aperture on the housing
 	As for claim 6, Wing discloses and shows in Fig. 3, 5 processor is configured to illuminate a physical space using the light source while the image capture device records the image
 	As for claim 7, Wing discloses and shows in Fig. 3, 5 comprising a goggle portion, the goggle portion comprising a display element, wherein the goggle portion is coupled to the housing via an arm portion
 	As for claim 8, Wing discloses and shows in Fig. 3, 5 processor is configured to display virtual reality (VR) or augmented reality (AR) content on the display element, the VR or AR content generated based on the image
 	As for claim 11, Wing discloses and shows in Fig. 3, 5 the processor is further configured to process the image to generate a depth image, the depth image selected from the group consisting of light field images and reflectance field images (par.[0022]).
 	As for claim 14, Wing discloses and shows in Fig. 3, 5 processor is further configured to adjust a focus of the image prior to display.
As for claim 15, Wing discloses and shows in Fig. 3, 5 a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: illuminating, by a light source (ref’s light illuminator) communicatively coupled to the computer processor embedded in a head-mounted housing, a physical space; and recording, by an image capture device communicatively coupled to the computer processor, an image of a three-dimensional space within a generally hemispherical field of view outwardly from a side of the housing while the light source is illuminating the physical space (par.[0021-0025])
 	As for claim 16, Wing discloses and shows in Fig. 3, 5 a method comprising: illuminating, by a light source (ref’s light illuminator) communicatively coupled to a processor embedded in a head-mounted housing, a physical space; and recording, by an image capture device communicatively coupled to the processor, an image of a three-dimensional space within a generally hemispherical field of view outwardly from a side of the housing while the light source is illuminating the physical space (par.[0021-0025])
 	As for claim 17, Wing discloses and shows in Fig. 3, 5 comprising displaying, by the processor, virtual reality (VR) or augmented reality (AR) content on a display element, the VR or AR content generated based on the image
 	As for claim 20, Wing discloses and shows in Fig. 3, 5 processing, by the processor, the image to generate a depth image, the depth image selected from the group consisting of light field images and reflectance field images (par.[0022]).
As for claim 21, Wing discloses and shows in Fig. 3, 5 adjusting, by the processor, a focus of the image prior to display
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9,10,13,18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing in combination with Saini, (USNO.2018/0353332).
 	As for claims 9 and 18, Saini discloses all limitations, but differs from the claimed invention because he does not explicitly disclose processor is configured to transmit the image to an external device.
 	Saini discloses and shows in Fig. 6 processor is configured to transmit the image to an external device (par.[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Wing by using processor is configured to transmit the image to an external device for advantages such as providing the user with convenience of flexible data sources (par.[0059]), as taught by Saini.
As for claims 10 and 19, Wing in combination with Saini and shows in Fig. 6 discloses the processor is configured receive a stream of processed data from the external device and display the processed data on a display element, the processed data comprising VR or AR content processed using the image
As for claim 13, Wing in combination with Saini and shows in Fig. 6 comprising an eye tracking system (par.[0069]).
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing in combination with Johnston et al, (USPATNO.10429923)
 	As for claim 12, Wing discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a head tracking subsystem, the head 
 	Johnston discloses a head tracking subsystem, the head tracking subsystem comprising a sensor selected from the group consisting of accelerometers, gyroscopes, and magnetometers (cols.16, lines 36-65, col.34, lines 35-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Wing by using a head tracking subsystem, the head tracking subsystem comprising a sensor selected from the group consisting of accelerometers, gyroscopes, and magnetometers for advantages such as providing positional information, as taught by Johnston.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859